Citation Nr: 1742358	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  17-19 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the service connection claim for lumbar spine disability.

2.  Whether new and material evidence has been received to reopen the service connection claim for cervical spine disability

3.  Entitlement to service connection for cervical spine disability.

4.  Entitlement to service connection for lumbar spine disability.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	  Matthew D. Hill, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of the June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

During the course of his appeal, the Veteran limited the matters on appeal to those listed on the title page.

In addition, while the Veteran requested a Board hearing on his VA Form 9, Appeal to the Board, he subsequently waived his request in an August 2017 written correspondence.  The Board will accordingly proceed with an appellate decision in this matter.

The service connection claims for lumbar and cervical spine disabilities were initially denied in a July 2004 rating decision.  In a September 2007 rating decision, the RO denied reopening the claims.  The Veteran did not appeal the September 2007 decision or submit new and material evidence within one year, and the decision thus became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (b), 20.1103 (2016).

Since that decision, the Veteran submitted new and material evidence in support of his claim-and in particular, a positive nexus opinion from Dr. M..  Accordingly, these claims are reopened.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed September 2007 rating decision, the RO denied reopening service-connection claims for lumbar and cervical spine disabilities.

 2. The evidence received since the September 2007 rating decision relates to an unestablished fact necessary to substantiate the service-connection claims for lumbar and cervical spine disabilities.

3. The competent and probative evidence of record is at least in equipoise as to whether the Veteran's lumbar spine degenerative disc and joint disease is related to in-service injuries and symptoms.

4.  The competent and probative evidence of record is at least in equipoise as to whether the Veteran's cervical spine degenerative disc and joint disease is related to in-service injuries and symptoms.



CONCLUSIONS OF LAW

1. The September 2007 rating decision denying reopening the service-connection claim for lumbar and cervical spine disabilities is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

 2. As new and material evidence has been received, the service-connection claims for lumbar and cervical spine disabilities are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Affording the Veteran the benefit of the doubt, the criteria for entitlement to service connection for lumbar spine degenerative disc and joint disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  Affording the Veteran the benefit of the doubt, the criteria for entitlement to service connection for cervical spine degenerative disc and joint disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for lumbar and cervical spine disabilities, noting injury and onset of symptoms in service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current claims, that list includes arthritis.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In various written statements, the Veteran reported that he initially injured his low back and neck while played football in service in 1964. He noted that while he injured his shoulder, he also landed on his head during the injury, and his back bent in a reverse "u" shape.  He had severe pain in his shoulder, neck, and low back.  He indicated that his spine and shoulder were injured again during a rocket and mortar attack in April 1967 in Vietnam, and his left shoulder subsequently required corrective surgery.  He noted that he was in a body cast and complained constantly of back and neck pain while in the cast.  The Veteran also relayed injury due to lifting heavy munitions.  Four months after service, he was diagnosed with degenerative disc disease by his physician, Dr. H.  He noted that he had been hospitalized on several occasions due to back and neck pain since service.  He also sought chiropractic treatment in the 1970s.  The Veteran indicated that these disabilities that existed since service and were aggravated in a 1995 automobile accident.

The Veteran's service treatment records document injury to the shoulder and surgical treatment for recurrent shoulder dislocations.  A September 1964 report notes treatment for football-related injury to the left shoulder.  He underwent Putt-Platt arthroplasty of the left shoulder in April 1967 for recurrent dislocations.  However, there is no indication of back or neck complaints or treatment noted at the time of these injuries or otherwise.  The spine was noted to be normal on August 1967 discharge examination.

Post-service treatment records include a January 1995 report indicating that the Veteran had been involved in a motor vehicle accident.  Cervical spine x-ray revealed degenerative changes and deossification with disc space narrowing and flattening of the cervical lordosis.  A February 1995 report notes assessment of cervical strain.

An August 1995 report from Dr. E. reflects the Veteran's reported that he was told by Dr. S. that his diagnosis was osteoarthritis, but the accident "brought it to the surface."

A June 1996 report from Dr. O. of Tampa Bay Orthopedics indicates that the Veteran underwent cervical spine MRI, which revealed evidence of degenerative disc disease at C4-5 and C5-6.  The Veteran reported that he had no problems with his neck prior to the accident in January 1995.  He stated that he had a history of low back problems going back to 1967, which he related to an injury sustained while in the military.  It was felt that the Veteran likely had some degenerative disc disease in the cervical spine prior to his accident, although by history he was not symptomatic in his neck.

Private treatment records also reflect that the Veteran was involved in another motor vehicle accident in July 1997, at which time he experienced aggravation of neck symptoms.

In August 1999, Dr. C. indicated that the Veteran's cervical spine symptoms were directly related to the injuries which he sustained in the automobile accident in January 1995.

In October 2001, the Veteran sought treatment for low back pain of a duration of 2 weeks.  He noted that he injured his back trying to pull heavy tree limbs.  The Veteran reported that he had a history of herniated disc disease and spinal stenosis, for which he had been seen by a neurosurgeon in the past.  He was assessed with low back pain with an underlying history of disc herniation.

On VA treatment in July 2002, the Veteran reported back and neck pain dating back to the 1960s, and worsened as a result of the 1995 accident.

An undated problems list received in February 2003 reflect a history C5-C6 spinal stenosis, lumbar spine degeneration, and chronic neck pain since approximately 1991.

An April 2003 report from Tampa Neurology associates reflects that the Veteran had a history significant for chronic back and neck pain related to being a Vietnam veteran, as well as a motor vehicle accident.  A September 2003 report reflects the doctor's impression that the Veteran had more severe degenerative changes that were more advanced than just degenerative changes due to age.

In a May 2004 statement, C.W. indicated that he met the Veteran in 1966 while in service and had been in contact with him ever since.  He indicated that he could not remember a time during those years that he did not have pain in the back or neck.  When driving together on trips, the Veteran would have to stop driving for awhile due to intense pain.

M.S. wrote that he witnessed the Veteran's 1964 football injury, at which time it looked like his back bent completely backwards.  He was treated for the shoulder, but the Veteran had a sore neck as well, and he observed several occasions where it interfered with his ability to drive.  He also witnessed the Veteran's pain while unloading munitions and operating machinery.

In a June 2005 statement, the Veteran's wife wrote that she met her husband in 1965 and had been married since 1966.  She wrote that, after he was discharged from service, she could tell that he was restricted in respect to how far he could turn his neck.  She also noted his back pain.  After discharge, he saw Dr. H. in respect to his back and neck.  He was hospitalized in early 1970.  After Dr. H. retired, he started seeing a chiropractor regularly for his back and neck.  She also witnessed his back and neck pain worsen with time.

In a March 2007 statement, R.H., son of Dr. H., wrote that he knew the Veteran complained of pain in his neck and shoulder.  His father treated the pain and continued to do so until he retired.  He wrote that he still saw the Veteran on occasion and could attest to that the injuries started in service and had gotten progressively worse over the years.

H.H. also wrote in March 2007 that she worked in her husband's office, Dr. H., and knew that the Veteran sought treatment for his back and neck pain after service. She remembered the Veteran telling him of his football injuries and how it still bothered him.  She noted that Dr. H. treated the Veteran continuously and admitted him to the hospital in 1973 for lower back and neck pain.  

In a March 2011 written statement, B.H. wrote that he was stationed with the Veteran in Vietnam. . He reported that while he was not in the Veteran's location at the time of the event, he knew that the Veteran was involved in a mortar attack and injured.  He knew that his shoulder had been wrapped and that the Veteran later left the base for treatment.

In a July 2015 independent medical review report, Dr. M., and orthopedic surgeon, indicated complete review of the Veteran's claims file.  He discussed review of the Veteran's service treatment records, which indicated recurrent dislocation of the left shoulder, as well as the post-service VA and private treatment records beginning in 1995 with the motor vehicle accident.

Dr. M. also conducted a telephone interview of the Veteran, during which the Veteran described his in-service injuries and continuous pain since service, as well as his post-service treatment after service until the accident.

After this review and interview, Dr. M. indicated that the force placed upon the Veteran's cervical spine when he landed on his head and neck as a result of the football injury placed a great deal of torsional stress and compressive force on his cervical spine.  It was quite apparent that he continued to have problems and sought treatment with Dr. H.  He determined that the January 1995 accident was a permanent aggravation of the Veteran's cervical symptoms.  He noted Dr. O.'s finding that there were no prior cervical complaints, but found this report to be in contradiction with the Veteran's report and the many affidavits of record. 

He opined that, based on his training, experience, interview, and review of records, the Veteran's present cervical pathology/symptoms were a combination of the service football injury in 1964 and the January 1995 motor vehicle accident.

In regard to the lumbar spine, the Dr. M. noted the in-service injuries, as well as the 1999 report that the Veteran had been treated in the past for problems relating to the back, as well as the Veteran's report that he had sought care from Dr. H.

He opined that it is at least as likely as not that the Veteran's present lumbar pathology-symptoms were due to the three mechanisms of injuries (1964 foot injury, lifting munitions frequent in service, and the mortar injury) that occurred in service.

An August 2015 lumbar and cervical spine disability benefits questionnaire reflects diagnosis of degenerative joint and disc disease of the lumbar and cervical spine.  At that time, the Veteran reported initial injury to the back and neck in service, later aggravated by the 1995 motor vehicle accident.

In a January 2017 opinion report, a VA examiner also indicated review of the claims file, including service treatment records and post-service treatment records.  The examiner also noted review of pertinent medical literature.  After this review, the examiner opined that the Veteran's degenerative joint disease of the lumbar and cervical spine were less likely than not incurred in or caused by the in-service football injury or lifting duties as a munitions specialist.

In so finding, the examiner noted that the football injury in 1964 was not shown to be that of a major trauma event to other areas outside of the left shoulder.  With respect to the lifting duties, the actual history and clinical course near the time of the alleged injury does not reveal any lasting injuries arose from this event.  He was able to continue in service after the 1964 football injury or lifting events.  Moreover, separation examination revealed no abnormalities.  The onset of the Veteran's degenerative changes in the cervical spine was in 1995, when he was about 50 years old.  Lumbar spine degenerative changes were noted in 2001 when he was 57 years old.  Degenerative changes were likely to be seen with aging at those times.  Moreover, there were no records confirming the presence of degenerative changes until 1995, and assuming when these changes appeared would be speculative in nature.  The medical literature did not demonstrate that minor trauma such as the football injury would result in degenerative changes of the spine.

The VA examiner noted the positive nexus opinion of Dr. M.; however, the documented 1964 injury, the clinical course of the Veteran in the years remaining in service, the lack of documented degenerative changes until much later in life, and the expected changes of the spine seen with aging would challenge this assertion, and he found that it is one without a supported rationale.

Upon careful review of the record, the Board finds that service connection for the claim lumbar and cervical spine disabilities is warranted. 

First, the record reflects post-service diagnosis of degenerative disc and joint disease of both the lumbar and cervical spine. Thus, a current disability is established.  

As to an in-service incurrence and nexus, the Board acknowledges that there are competing opinions of record. While the 2017 VA examiner determined that the disabilities did not have their onset in service and is not otherwise etiologically related to service, VA physician Dr. M. expressed his opinion that the Veteran's lumbar and cervical spine disabilities likely first manifest in service stemming from various in-service injuries.   

The Board notes that both examiners based their opinion on review of pertinent medical evidence and literature, as well as the Veteran's statements.  The Board acknowledges, as the VA examiner did, that injuries to the back and neck are not documented in service, nor are treatment records available prior to the 1995 motor vehicle accidents.  However, various lay witnesses-as well as the Veteran-have provided information detailing the injuries and onset of the Veteran's complaints, as well as post-service treatment beginning shortly after service.  The Board finds no reason to doubt the credibility of these lay witnessing.  Moreover, at the time of the 1995 accident, a treatment provider noted that some of the degenerative changes were likely present prior to the accident, and the Veteran specifically indicated low back complaints since the 1960s.  When the Veteran sought treatment for the back in 2001, he noted a prior history of lumbar spine, for which he had seen a neurosurgeon in the past.

Thus, the Board finds that the evidence with regard to an in-service injuries and symptoms and nexus is in relative equipoise.  Affording the Veteran the benefit of the doubt, both elements are established.  See 38 U.S.C.A. § 5107(b).

Because the Veteran has a current disability that was incurred in service, service connection for lumbar and cervical spine degenerative disc and joint disease is warranted.  See 38 C.F.R. § 3.303(d).


ORDER

The service-connection claim for lumbar spine disability is reopened.

The service-connection claim for cervical spine disability is reopened.

Service connection for lumbar spine degenerative disc and joint disease is granted.

Service connection for cervical spine degenerative disc and joint disease is granted.



REMAND

Although the Board regrets the additional delay, the Board believes that additional development on the remaining claim for TDIU is warranted.

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(b).

Review of the claims file reveals that the Veteran's claims for TDIU was previously denied as the Veteran did not meet the schedular criteria for award of a TDIU under 38 C.F.R. § 4.16.  

In his application for TDIU the Veteran contended that effects of his left shoulder, psychiatric, and spine disabilities have prevented him from securing or following gainful employment.  In this decision, the Board has granted service connection for the Veteran's claimed lumbar spine and cervical spine disabilities, and any ratings assigned for the disabilities may impact the claim for TDIU.  Therefore, the Board finds that the Veteran's claim for TDIU must be remanded for the RO to effectuate the decision and establish a rating for the lumbar and cervical spine disabilities and then readjudicate the claim for TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After effectuating the grant of service connection for lumbar and cervical spine degenerative disc and joint disease, and any additional development deemed warranted, readjudicate the Veteran's TDIU claim.  If the benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


